Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/134,905 filed on 28 December 2020. The response filed 29 July 2022 amends claims 4-8 and 12-16, cancels claims 1-3, 10, and 11, withdraws claim 9, and presents arguments is hereby acknowledged. 	Claims 4-8 and 12-16 are presented for examination.

Response to Arguments
The response filed 29 July 2022 addresses the 112 rejections made on the 4 May 2022 Non-Final Rejection. Applicant cancelled claim 1 and thus the “in such a way” limitation is removed. This amendment is found persuasive. Therefore, all of the 112 rejections are hereby withdrawn.

Independent Claims 4 and 12
On pages 7-11 of the response filed 29 July 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 4 May 2022 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 7-11, Applicant argues that neither Bonaventure nor Narayanan of the Bonaventure/Narayanan system teaches or suggests “wherein the first conversion apparatus comprises a user-path database for storing connection information, and multipath transmission control protocol (MPTCP) packets are transmitted between the first conversion apparatus and the second conversion apparatus in accordance with the connection information stored in the user-path database; and the second conversion apparatus comprises a server-path database for storing the connection information, and the multipath transmission control protocol (MPTCP) packets are transmitted between the second conversion apparatus and the first conversion apparatus in accordance with the connection information stored in the server-path database; wherein after the first conversion apparatus receives the user packet from the user device, the first conversion apparatus transmits a coordination path packet to the second conversion apparatus in accordance with TCP wherein the coordination path packet includes a header and a content, a source address of the coordination path packet is set to the network address of the first conversion apparatus, and the network address of the user device is included in the content of the coordination path packet wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database” of Independent Claim 4. Applicant argued that Narayanan cannot perform a data transmission as the same time as establishing a tunnel that encapsulates payload packets of transport layer connections, because the tunnel encapsulates payload packets of transport layer connections between clients and servers. Applicant argued that the network system of the independent claims do not need tunnel encapsulation. 	Examiner respectfully agrees and finds this argument persuasive. Regarding the argument that neither Bonaventure nor Narayanan of the Bonaventure/Narayanan system teaches or suggests “wherein the first conversion apparatus comprises a user-path database for storing connection information, and multipath transmission control protocol (MPTCP) packets are transmitted between the first conversion apparatus and the second conversion apparatus in accordance with the connection information stored in the user-path database; and the second conversion apparatus comprises a server-path database for storing the connection information, and the multipath transmission control protocol (MPTCP) packets are transmitted between the second conversion apparatus and the first conversion apparatus in accordance with the connection information stored in the server-path database; wherein after the first conversion apparatus receives the user packet from the user device, the first conversion apparatus transmits a coordination path packet to the second conversion apparatus in accordance with TCP wherein the coordination path packet includes a header and a content, a source address of the coordination path packet is set to the network address of the first conversion apparatus, and the network address of the user device is included in the content of the coordination path packet wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database,” Examiner agrees. Therefore, Examiner finds this argument persuasive.

Dependent Claims 5-8 and 11-16
On pages 7-11 of the response filed 29 July 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 4 May 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. 

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 3 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claim 9 directed to Invention II non-elected without traverse. Accordingly, claim 9 been cancelled.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview/ email with assigned attorney Justin I King (Reg. No. 50, 464) on 8 August 2022.

Please amend Claim 9 as follows:



	9. (Canceled)


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "wherein data transmission between the first conversion apparatus and the second conversion apparatus is performed in accordance with multipath transmission control protocol (MPTCP), wherein the first conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the second conversion apparatus as a destination address and a destination port" and "wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2020/0007465 A1 to Wu discloses a gateway that receives an IP address and subnet mask of a layer 3 interface created on a target device. However, Wu fails to disclose "wherein data transmission between the first conversion apparatus and the second conversion apparatus is performed in accordance with multipath transmission control protocol (MPTCP), wherein the first conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the second conversion apparatus as a destination address and a destination port" and "wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database." US Patent 10,212,089 B1 to Narayanan, in a similar field of endeavor, discloses intermediary devices that obtain the ports of a source device and destination device. However, Narayanan fails to teach or disclose  "wherein data transmission between the first conversion apparatus and the second conversion apparatus is performed in accordance with multipath transmission control protocol (MPTCP), wherein the first conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the second conversion apparatus as a destination address and a destination port" and "wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database." US PGPUB 2017/0324826 A1 to Johnsen et al, in a similar field of endeavor, discloses egress gateway ports and ingress gateway ports for routing in a fabric. However, Johnsen fails to teach or suggest "wherein data transmission between the first conversion apparatus and the second conversion apparatus is performed in accordance with multipath transmission control protocol (MPTCP), wherein the first conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the second conversion apparatus as a destination address and a destination port" and "wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database." US PGPUB 2017/0244637 A1 to Singhal et al, in a similar field of endeavor, discloses intercepting a packet that includes a server-side intermediary device identifier and a client-side intermediary device. However, Singhal fails to teach or suggest "wherein data transmission between the first conversion apparatus and the second conversion apparatus is performed in accordance with multipath transmission control protocol (MPTCP), wherein the first conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the second conversion apparatus as a destination address and a destination port" and "wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database."

 	The Wu/Narayanan/Johnsen/Singhal system fails to disclose "wherein data transmission between the first conversion apparatus and the second conversion apparatus is performed in accordance with multipath transmission control protocol (MPTCP), wherein the first conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the second conversion apparatus as a destination address and a destination port" and "wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus and using MPTCP for the data transmission according to the coordination path packet, stores the connection information corresponding to the routing paths in the server-path database, and transmits the connection information corresponding to the routing paths to the first conversion apparatus; and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 4 and 12 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459